IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-10820
                          Summary Calendar



GREG PARKS, none,

                                         Plaintiff-Appellant,

versus

CITY OF ABILENE, TEXAS;
MELVIN MARTIN, Police Chief,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:97-CV-143
                       --------------------

                         September 30, 1999

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Greg Parks (“Parks”) appeals the district court’s decision

to grant summary judgment in favor of the City of Abilene and

Melvin Martin (collectively, “Appellees”).    We have reviewed the

briefs and the record.   First, we conclude that Parks has failed

to demonstrate plain error with regards to the procedural due

process claims that he has asserted for the first time on appeal.

See Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th Cir.

1995).   Second, we conclude that granting summary judgment in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-10820
                                  -2-

favor of Appellees with respect to Parks’ First Amendment claim

was correct for essentially the same reasons set forth by the

district court.   See Parks v. City of Abilene, No. 1:97-CV-143-C

(N.D. Tex. June 11, 1998).

     AFFIRMED.